Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of 15/809,445 filed 11/10/2017, now US PAT 10463671, which is a continuation application of U.S. Patent Application No. 15/101,577, filed June 3, 2016, now abandoned, which is a U.S. National Phase application, filed under 35 U.S.C § 371, of International Application No. PCT/US2014/069167, filed December 8, 2014, which claims priority to, and the benefit of, U.S. provisional application Nos. 61/913,063, filed December 6, 2013, 61/934,388, filed January 31, 2014, and 61/992,881, filed May 13, 2014.
By: Keilhack, Heike; Knutson, Sarah K.; Kuntz, Kevin W.
Assignee: Epizyme, Inc., USA

Status of Claims
	Claims 1, 6, 8-10, 18, and 28-41 are pending and under examination.

Election/Restrictions
Applicant’s election of Group I in the reply filed on June 10, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Aka CAS Reg. No.1403254-99-8, CPI 169, E 7438, EPZ 005678, EPZ 6438, Tazemetostat and Tazverik
b) For the species of standard of care agent, Applicant elected the Bcl-2 inhibitor ABT-199:

    PNG
    media_image2.png
    172
    324
    media_image2.png
    Greyscale

CAS Reg. No. 1257044-40-8 Venetoclax, aka ABT-199, Bcl-2-selective inhibitor
c) For the species of cancer and mutation, Applicant elected non-Hodgkin's lymphoma for the cancer and Y646 for the mutation.
d) Applicant stated that the election of a species of upregulated gene may not be applicable to the elected invention, or may no longer be applicable in view of the cancelation of claims 22 and 27.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 10, 2021 was filed after the mailing date of the Restriction Requirement on Feb 10 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on Jan 2, 2020 was filed after the mailing date of the Notice of Incomplete Reply  on Nov 25, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112, first paragraph (written description)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 8-10, 28-33 and 35-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
The claims are drawn to a method of treating non-Hodgkin’s disease in a patient in need with the genus of any and all EZH2 inhibitors in combination with the Bcl-2 inhibitor drug, ABT-199. 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of the complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present is that of the disclosure of compound 44 and Example 1, starting at paragraph 178 (directed solely to compound 44) and Figures 1A-1F, 2A-2D, 3A-3D, 4, 5A, 5B and 6 (all figures disclosing solely compound 44 data).
Accordingly, in the absence of sufficient recitation of distinguishing characteristics other than those as noted above, all based on compound 44, the specification does not provide adequate written description of the claimed genus of all EZH2 inhibitors.  
Whether a single EZH2 inhibitor such as compound 44 is/are known in the art is not the issue; the claims are drawn to any EZH2 inhibitor, including those known and those yet to be identified. Applicant provides no guidance for identifying additional EZH2 inhibitors beyond the working example(s) of the specification. 
In University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424 (DC WNY 2003), at issue was a patent directed to method for inhibiting prostaglandin (PGHS-2) synthesis in a patient using an unspecified compound. The District Court of Western New York evaluated the level of disclosure required to satisfy the written description. In their decision (which was later affirmed by the CAFC), the District Court wrote, "The real issue here is simply whether a written description of a claimed method of treatment is adequate where a compound that is necessary to practice that method is described only in terms of its function, and where the only means provided for finding such a compound is essentially a trial-and-error process."
The patent in Rochester does no more than describe the desired function of the compound called for, and it contains no information by which a person of ordinary skill in the art would understand that the inventors possessed the claimed invention. At best, it simply indicates that one should run tests on a wide spectrum of compounds in the hope that at least one of them will work.  The specification of the patent in Rochester states that the invention comprises, inter alia, "assays for screening compounds, including peptides, polynucleotides, and small organic molecules to identify those that inhibit the expression or activity of the PGHS-2 gene product; and methods of treating diseases characterized by aberrant PGHS-2 activity using such compounds."  Nowhere, however, does it specify which "peptides, polynucleotides, and small organic molecules" have the desired characteristic of selectively inhibiting PGHS-2.
The Rochester court cited the CAFC in Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 1316 (63 USPQ2d 1609), which adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications Under when coupled with a known or disclosed correlation between function and structure ...." Enzo, 296 F.3d at 1324-25 (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)).
The Rochester court also cited the CAFC in Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 [43 USPQ2d 1398] (Fed. Cir. 1997), in which the court drew a distinction between genetic material and other chemicals; in drawing this distinction, however, the court also stated that "[i]n claims involving [non- genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus." 119 F.3d at 1568 (emphasis added). There is no such specificity here, nor could one skilled in the art identify any particular enzymatic effector encompassed by the claims.
The "written description" requirement may be satisfied by using such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention. See Noelle v. Lederman, 355 F.3d 1343, 1349, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) and Lockwood v. American Airlines, Inc., 107 F.3d at 1572, 41 USPQ2d at 1966. A definition by function alone "does not suffice" to sufficiently describe a coding sequence "because it is only an indication of what the gene does, rather than what it is." Regents of the University of California v. Eli Lilly & Co., 119 F.3 at Amgen Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991 )). In Fiefs v. Ravel, 984 F.2d at 1169-71,25 USPQ2d at 1605-06 (1993), the CAFC found that "a mere wish or plan for obtaining the claimed chemical invention" is not sufficient to describe a chemical invention (discussed in Eli Lilly at 1404).
The fact pattern in this case is similar to that in Rochester. In Rochester, there were no compounds known to have the required function, and in the instant application, only compound 44 is described. The key similarity between the cases, and the one relevant to this ground of rejection, is the fact that no method (other compound 44 and Example 1 of the specification) is provided for identifying compounds having the desired function. For this reason, the rejection due to lack of written description is proper.
Applicant is reminded that Vas-Cath makes it clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see Vas-Cath at page 1115).  See also In re Barker, 559 F.2d 588, 591, 194 USPQ 470, 472 (CCPA 1977) (a specification may be sufficient to enable one skilled in the art to make and use the invention, but still fail to comply with the written description requirement).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Knutson et al. Mol Cancer Ther; 1 3(4) April 2014 and
	WO 2014/100080, published June 26, 2014, priority to Dec 19 2012
	in view of Clinical Trial NCT01328626, first posted April 5 2011 (web page accessed June 15, 2021). 
	Knutson was cited by applicant via IDS. Knutson also makes reference to other earlier and contemporaneous articles, noting selective inhibition of EZH2 to kill mutant lymphoma cells, tumor regression via EZH2 inhibition and synergistic activity of EZH2 
	Claim 1 is a method for treating non-Hodgkin's lymphoma (NHL) in a patient in need thereof comprising administering to the patient a therapeutically effective amount of an EZH2 inhibitor (such as elected species compound 44) and a therapeutically effective amount of ABT-199, 
    PNG
    media_image2.png
    172
    324
    media_image2.png
    Greyscale

CAS Reg. No. 1257044-40-8 Venetoclax, aka ABT-199, Bcl-2-selective inhibitor.
	Claim 18 is directed to the EZH2 inhibitor compound 44. 
	Regarding claims 1 and 18, Knutson teaches EPZ-6438 (identified by Applicant as elected species, compound 44 of claim 18) is a potent and selective S-adenosyl-methionine-competitive small molecule inhibitors of EZH2, where compound 44 was shown to have superior potency and drug--like properties, including good oral bioavailability in animals, see abstract. Further, Knutson teaches the activity of compound 44 was characterized in models of NHL, where it selectively inhibited intra cellular lysine 27 of histone H3 methylation (H3K27Me3) in a concentration and time-dependent manner in both EHZ2 wild type and mutant lymphoma cells, see abstract.  Knutson teaches that in patient subjects, mice dosed orally with compound 44, remained tumor free for up to 63 days after stopping compound treatment in two mutant xenograft models, thus portending the utility of compound 44 as a potential treatment for 
	While providing a suggestion of using the claimed EZH2 inhibitor for the treatment of NHL, Knutson does not teach the treatment of NHL in a subject combined with the Bcl-2 inhibitor drug ABT-199, as claimed and elected by Applicant.
	Regarding claim 1 and the limitation that ABT-199 be used to treat NHL, Clinical Trial NCT01328626 teaches a phase 1 study evaluating the safety and pharmacokinetics of ABT-199 in subjects with non-Hodgkin lymphoma, see title and Brief Summary: page 1. The treatment of NHL by both compound 44 (as an EZH2 inhibitor) and ABT-199 (as a Bcl-2 inhibitor) provides a basis to look towards both with regard to the claimed invention.  Further, the prior art 	teaches that combinations of compound 44 (EZH2 inhibitor) with a Bcl-2 inhibitor are known, as follows.
	Regarding claims 1 and 18 and the limitation of a combination of compound 44 and ABT-199, WO 080 teaches the combination of EZH2 inhibitor compound 44 and Bcl-2 inhibitors (with related structures to ABT-199) for the treatment of non-Hodgkin’s lymphoma, see page 51, middle of page, about line 19-20. 
	Regarding claims 1 and 18 and the limitations of use of a Bcl-2 inhibitor drug, WO 080 teaches the use of compound 44 (see page 1 and claim 1), therein identified as 
	N-((4,6-dimethyl-2-oxo-1,2-dihydropyridin-3-yl)methyl)-5-(ethyl(tetahydro-2H- pyran-4-yl)amino)-4-methyl-4’-(morpholinomethyl)-[1,1’-biphenyl]-3-carboxamide, 
    PNG
    media_image3.png
    312
    324
    media_image3.png
    Greyscale
 in combination with Bcl-2 inhibitors similar to ABT-199, therein identified as ABT-737 and ABT-263.  	

    PNG
    media_image4.png
    488
    244
    media_image4.png
    Greyscale


	Regarding claims 6 and 8 and the limitation of a EZH2 wild or mutant type NHL cancer, as noted above, the teaching of the Knutson and the use of compound 44 as an EZH2 inhibitor (see abstract) will provide the skilled artisan the rationale to treat EZH2 wild-type NHL. See above discussion of claim 1 for detailed explanation of treating both mutant (Y646) and wild type NHL. 
	Regarding Claim 9 and the NHL Y646 mutation, Knutson teaches that compound 44 was effective against Y646 mutant cells via its inhibition of H3K27Me3 levels, see Figure 1, page 845 bottom of page. See also page 846 EPZ-6483 [i.e., compound 44] leads to selective killing of lymphoma cell lines bearing EZH2 point mutation. Further, see multiple references throughout noting the relationship of Y646, A682 and A692 mutations in NHL cell lines, such as page 842, column 2. 
	Regarding claim 10 and the limitation of wherein the NHL is an EZH2
inhibitor resistant recurrent following remission on the most recent
therapy, one of ordinary skill in the art would have a rationale to treat such EZH2 inhibitor resistant NHL, as WO 080 teaches its combinations of EZH2 (including compound 44) and Bcl-2 inhibitors are advantageous over the individual component compounds, see page 10, first full paragraph. More particularly, WO 080 teaches:
combinations will provide one or more of the following improved properties when compared to the individual administration of a therapeutically effective amount of a component compound: 
i) a greater anticancer effect than the most active single agent, 
ii) synergistic or highly synergistic anticancer activity, 
iii) a dosing protocol that provides enhanced anticancer activity with reduced side effect profile, 
iv) a reduction in the toxic effect profile, 
v) an increase in the therapeutic window, or 
vi) an increase in the bioavailability of one or both of the component compounds. Id. at page 10.

	One of ordinary skill in the art, when faced with an EZH2 inhibitor resistant NHL, would look towards combination as per WO 080, where it is taught its combinations are advantageous due to the greater/synergistic anticancer activity of just EZH2 inhibitor therapy alone.	
	Therefore, the claimed invention was prima facie obvious in view of the prior art at the time of invention.

Claims 28-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Knutson et al. Mol Cancer Ther; 1 3( 4) April 2014 and
	WO 2014/100080, published June 26, 2014, priority to Dec 19 2012
	in view of Clinical Trial NCT01328626, first posted April 5 2011 (web page accessed June 15, 2021), 
	in further view of McCabe et al. “EZH2 inhibition as a therapeutic strategy for lymphoma with EZH2-activating mutations,” Nature Volume 492,  pages 109-112 Dec 2012.a
	McCabe was cited by the Applicant’s IDS submitted on Jan 2021.

	However, it is noted the cited prior art does not teach the particular limitations of claims 28-41, the treatment of the subset of NHL cancers, diffuse large cell B-cell lymphoma (DLBCL) and follicular lymphoma (FL).
	One of ordinary skill in the art would have a rationale to do so as it is known that DLBCL and FL are both subset variations of NHL, 
	see https://lymphoma.org/aboutlymphoma/nhl/dlbcl/ and 	https://www.cancer.net/cancer-types/lymphoma-non-hodgkin/subtypes.
	Further, one of ordinary skill in the art would have a rationale to treat both DLBCL and FL with compound 44, as McCabe suggests the treatment of both FL and DLBCL via EZH2 inhibition as a therapeutic strategy for lymphoma, see title and abstract. 
	The rationale to support a finding of obviousness is the combination of prior art elements (FL and DLBCL are both NHL subtypes and McCabe teaches their treatment via EZH2 inhibition, Knutson teaches compound 44, as an EZH2 inhibitor, to treat NHL; and Clinical Trial NCT01328626 teaches the Bcl-2 inhibitor for treating NHL), according to known methods (where WO 080 teaches combining compound 44 with Bcl-2 inhibitor drugs to treat NHL) to predictably arrive at the claimed invention.
	Therefore, the claimed invention is obvious over the cited prior art at the time of invention.
Non-Statutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1, 6, 8-10, 18 and 28-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9, 15 and 16 of US Patent 10463671 B2.
The contents and disclosure of claims 1, 6, 8-10, 18 and 28-41 are discussed above and hereby incorporated herein.  
US Patent 10463671 B2 generally claims method for treating cancer in a patient in need thereof comprising administering: (i) a therapeutically effective amount of an EZH2 inhibitor and a therapeutically effective amount of a standard of care agent; (ii) a therapeutically effective amount of a combination comprising an EZH2 inhibitor and a standard of care agent; or (iii) a therapeutically effective amount of a composition comprising an EZH2 inhibitor and a standard of care agent; wherein the EZH2 inhibitor is Compound 44 having the following formula: ##STR00003## or a pharmaceutically acceptable salt thereof; and wherein the standard of care agent is one or more compounds selected from the group consisting of navitoclax, obatoclax, ABT-199, MK-2206, idelalisib, trametinib, tamatinib, and ibrutinib.
Claim 2. The method of claim 1, wherein the cancer is a Non-Hodgkin's lymphoma.
Claim 3. The NHL cancer is DLBCL. 
	Claim 4. The method of claim 1, wherein (i) the cancer is an EZH2 wild type cancer, or (ii) the cancer is characterized by increased trimethylation at H3K27, or (iii) the cancer is an EZH2 inhibitor resistant or refractory cancer. 
   	Claim 5. The method of claim 3, wherein the lymphoma is an EZH2 mutant lymphoma. 

	Claim 7. The method of claim 1, wherein the standard of care agent is a PI3K/Akt/mTOR signaling cascade inhibitor. 
    	Claim 8. The method of claim 1, wherein the EZH2 inhibitor and the standard of care agent are administered simultaneously or sequentially. 
  	Claim 9. The method of claim 1, wherein the EZH2 inhibitor is administered prior to administration of the standard of care agent.
	Claim 15. The method of claim 1, wherein the standard of care agent is two or more compounds selected from the group consisting of navitoclax, obatoclax, ABT-199, MK-2206, idelalisib, trametinib, tamatinib, and ibrutinib. 
    	Claim 16. The method of claim 15, wherein the standard of care agent comprises navitoclax, obatoclax, or ABT-199.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards combination therapies of compound 44 and ABT-199 to treat NHL and its subtypes, with overlapping, if not identical scope.  
As such the claims of the instant application are obvious in view of the cited art. 

Conclusion
	In summary no claims are allowed.


Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699